Name: Commission Regulation (EC) NoÃ 952/2007 of 9 August 2007 cancelling a registration of a name in the Register of protected designations of origin and protected geographical indications (Newcastle Brown Ale (PGI))
 Type: Regulation
 Subject Matter: agricultural structures and production;  marketing;  Europe;  beverages and sugar;  consumption
 Date Published: nan

 10.8.2007 EN Official Journal of the European Union L 210/26 COMMISSION REGULATION (EC) No 952/2007 of 9 August 2007 cancelling a registration of a name in the Register of protected designations of origin and protected geographical indications (Newcastle Brown Ale (PGI)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in Article 12(1) thereof, Whereas: (1) Under Article 12(2) and pursuant to Article 17(2) of Regulation (EC) No 510/2006, the application of United Kingdom to cancel the registration of the name Newcastle Brown Ale was published in the Official Journal of the European Union (2). (2) As no objections within the meaning of Article 7 of Regulation (EC) No 510/2006 were received by the Commission, the registration of this name should be cancelled. (3) In the light of these elements, this name should therefore be struck from the Register of protected designations of origin and protected geographical indications. (4) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Protected Geographical Indications and Protected Designations of Origin, HAS ADOPTED THIS REGULATION: Article 1 The registration of the name contained in the Annex to this Regulation shall be cancelled. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 August 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. Regulation as amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ C 280, 18.11.2006, p. 13. ANNEX Foodstuffs referred to in Annex I of Regulation (EC) No 510/2006: Class 2.1  Beers UNITED KINGDOM Newcastle Brown Ale (PGI)